UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act File Number: 811-04692 Emerging Markets Growth Fund, Inc. (Exact Name of Registrant as Specified in Charter) 11100 Santa Monica Boulevard, 15th Floor Los Angeles, California90025 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (310) 996-6000 Date of fiscal year end: June 30 Date of reporting period: June 30, 2009 Nelson N. Lee Capital
